Mr. Justice Walker, dissenting in part: I am unable to concur in that part of the opinion which holds that the company may contract to relieve itself from liability within less than the statutory period for a bar. It is, in my judgment, opposed to public policy to permit a railroad company to impose in its shipping contract a condition that a shipper suffering loss shall prepare, swear to and serve a notice of the loss on an agent of the company in a distant city in another State. It AÚrtually jilaces the shipper at the mercy of the company. It may fix the charges when stock is shipped Avithout such a contract, at an oppressive rate, and stock shipped under such a contract, at a fair and reasonable rate, and give the shipper his choice. If the rate charged when there is no such contract, is double or treble that when made under such a contract, then the shipper is virtually compelled to enter into such a contract. By such means these bodies have the power to compel all shippers to submit to such and almost any terms they may impose. Power to make such contracts, if sanctioned, is liable to great abuse, and, in many eases, to oppression and injustice. The legislature has, in its wisdom, and in promotion of the general welfare, prescribed the period of limitation of the various actions, and I hold that parties are not capable of contracting to shorten the period, or to impose hard and unreasonable terms, before the party suffering loss can avail of the provisions of the statute. I therefore dissent to that portion of the opinion in this case. Mr. Justice Scott, also dissenting.